Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, yesterday' s Minutes will naturally indicate interventions referring to the so-called 'Strasbourg Declaration" which intends to implicate the European Parliament in certain considerations which would literally lead to the conclusion that I am a Nazi. This declaration - which, as I have said, implicates the European Parliament, although no such declaration was put before this Parliament - is a completely unacceptable form of manipulation. I thank the President, Mrs Fontaine, who just yesterday expressed her opinion by refuting the implication of this House. Mr President, as well as discrediting the PNV, Eusko Alkartasuna and the democratic government of the Basque Country - who have the kind of attitude which, in the case of Ireland, deserved the Nobel prize - by calling them Nazis, the declaration insults representatives of the European citizens - as in my case: I represent a section of Galician society - by saying that we are more dangerous than the Nazis, and insults groups which are clearly democratic, with decades of history, in an unacceptable and crazy way, which I would like to condemn here and now. I would like these words to be heard, because the European Parliament cannot be implicated in this way in a crazy declaration which I consider to be totally unacceptable.
Thank you, Mr Nogueira, for your explanation. I would remind you that questions on the Minutes should refer to the Minutes. In any event, for those Members who not aware of the President' s position, I will read the official communication and it will thereby appear in today' s Minutes:
"On 17 February, Mrs Nicole Fontaine, President of the European Parliament, received as guests, at their request, the representatives of the Forum d' Ermua. The Spanish Vice-Presidents of the European Parliament were represented. Following this interview, the representatives of this Forum presented her with a text entitled "Strasbourg Declaration" . The President wishes to specify that under no circumstances does she sanction the terms of this "declaration" .
Strasbourg, 17 February" .
I therefore believe that the issue is totally cleared up.
Mr President, I would like to request a correction to the Minutes regarding the vote on Amendment No 5 of the Swoboda report. Please note that Mr Michel Raymond, Mr Jean Saint-Josse and I voted against this amendment.
We take note and this will appear in the Minutes.
Mr President, this is not exactly a point of order but concerns a communication we have before us today, namely that the Conference of Presidents open to Members, which was scheduled for 23 February, has now been cancelled. We should consider on principle whether there is any point at all in holding these kinds of meetings. I have the feeling they are just another compulsory exercise we have to perform. We can just as easily find out what happened from the newspapers. That would be more productive and I do not like seeing the various committee agendas that are already overloaded being cut again and again because of this kind of show-piece. So I think we should consider simply abolishing these meetings once and for all.
Mr Bösch, I take note of your observation but, clearly, we hold this type of Conference of Presidents, open to all MEPs at the original request of the MEPs, so that they may participate in some of them. Surely we should be more selective. In any event, the Bureau will consider your suggestion.
(The Minutes were approved)
VOTE
Mr President, we should like to request that the last sentence of Amendment No 2 which reads: 'also calls on the Member States to promote tourism for the elderly' be incorporated into Paragraph 25, which deals specifically with social tourism, after: 'tourism for organised social groups...'. We think its inclusion there would be both more appropriate and more effective.
In accordance with our Rules of Procedure, 12 MEPs may oppose.
(More than 12 MEPs opposed the tabling of the oral amendment) The oral amendment will not be tabled.
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
Mr President, I abstained on the excellent report by Mr Viceconte even though it contains some excellent ideas and Bavaria, which I represent here, is one of the most attractive tourist regions in the European Union. I warmly invite you to spend holidays in Bavaria and neighbouring Austria as often as you can.
But apart from that I wanted to say that I do not like the centralist approach adopted in the Commission' s communication. I believe we need more decentralisation, more regionalism and less bureaucratic and centralist decision-making, especially in tourism policy. That is why we should not get drawn into a centralist EU tourism policy.
Mr President, the subsidiarity principle is one of the fundamental principles underlying cooperation in the European Union. It is high time it was properly evaluated and that a system was set up which clearly identifies the EU's areas of competence. A criticism which is often levelled at the EU and which, to some extent, is justified is that it is involved in far too many areas.
One such area is tourism which, by its very nature, is very much a national concern. In so far as tourism falls within the political domain, it should be at national, regional and local level. Tourism is a major source of employment and has a role to play as regards the EU's financial support for less well-off regions. Even in that respect, any cooperation should, however, be carried out according to the subsidiarity principle.
Because tourism can also have a harmful impact on the environment, there needs to be a strategy for damage limitation. However, such a strategy should come within the framework of environmental policy. The report laments the lack of a legal basis for a policy on tourism. However, the Swedish Christian Democrats would oppose any such development as we believe that tourism is a matter with which the European Union should only be marginally concerned.
. (DA) Tourism is a significant source of international understanding and an important part of the labour market, which ought to be promoted and encouraged. It is of inestimable importance that people in Europe, as well as in the rest of the world, should have the opportunity to experience each other' s ways of ordering their lives and their societies. Policy on tourism is not, however, something which ought to be planned and decided upon by the European Parliament or by the EU as a whole. I am therefore voting against the proposal.
Mr President, before we begin our discussion, as an Italian MEP - and I believe I also speak on behalf of all Italian MEPs - I should like to condemn the position taken yesterday by the German Chancellor, who interfered in Italian internal affairs, when he threatened that Europe would intervene if any neo-fascists became members of the government.
Fortunately, the Italian Government and the President of the Republic intervened, and today the Italian Ambassador to Germany will also speak on the subject, to call on the German Chancellor not to interfere in Italian internal affairs, in so far as there are no neo-fascist candidates for government office.
We would like to thank the President of the Republic, as well as the Government and all the politicians who spoke and we too, in this House, would also call on the German Chancellor not to intervene in Italian internal affairs.
Mr Tajani will accept that it is a little difficult to understand the relationship between his intervention and the points of order, but I understand his political meaning.
We will proceed to the debate itself and Mr Monti will take the floor on behalf of the Commission.
European postal services
The next item is the debate on the oral question (B5-0010/2000) tabled by Mr Hatzidakis, on behalf of the Committee on Regional Policy, Transport and Tourism, to the Commission, on European postal services.
Mr President, the Commission's proposal on further gradual and controlled liberalisation of postal services has been delayed mainly because of the reorganisation and reallocation of duties within the Commission and the fact that the new Commission needs to re-examine the issues involved.
With regard to Parliament's various resolutions on the postal sector, my colleague, Commissioner Bolkestein, has already responded to some of the main points at the hearings which Parliament held last year.
Furthermore, as regards consultations with Parliament, Commissioner Bolkestein will meet the Committee on Regional Policy, Transport and Tourism next Monday. The studies were sent to the committee and to the MEPs who requested them, in September 1999 and are, in any case, still available. They can also be consulted on the Commission's Internet website. I am sure Commissioner Bolkestein will listen carefully to all Parliament's comments.
The Commission is firmly convinced of the need to prepare a new proposal on developing the postal sector. Furthermore, the submission of a proposal is a legal obligation. I can confirm that it is Commissioner Bolkestein' s firm intention to present a proposal to the Commission by the middle of the year, to be forwarded to Parliament and the Council.
The date set for completing the next phase, which the Commission intends to keep to, is 1 January 2003.
The proposal will take account of the studies and, in particular, the need to maintain a universal service, to develop efficient safeguards for consumers, to create a climate favourable to new jobs and to solve any problems relating to competition.
The role of liberalisation in modernising and improving postal services throughout the Union with the help of new technologies will be examined in order to identify potential benefits for the industry as a whole.
The proposal, when it is put forward, will take account of the points of view of Member States, Parliament, users, universal service providers and their competitors and by other interested parties, all of whom have been involved in an in-depth consultation process. The aim is to ensure that the internal market in postal services functions smoothly in the interests of consumers and businesses throughout the European Union.
Mr President, the postal sector continues to be an area in which old, outdated monopolies are allowed to operate regardless of the requirements of competition. And, in the absence of any energetic action by the Commission, the situation has gone on for far too long. The EU' s competition authority has intervened in all other areas, but not in the postal sector. We have now been waiting in vain for 18 months for the Commission to put forward proposals, so I should be grateful if the Commissioner could let me know today when we are likely to have a new, modern Europe-wide postal system.
One of the EU' s most important tenets is the need for a common internal market. We are currently working hard to enlarge this to include ever more Member States. That requires greater efficiency which, in turn, is dependent on competition.
Today, one area after another is being compelled to introduce deregulation and liberalisation, an exercise in which the EU often leads the way, while the Commission's determination to make progress serves as a model. The Commission is committed to liberalisation because experience has shown that the old monopolies are unable to provide the efficient service which a modern society expects. It is also because liberalisation is necessary in order to be able to keep up with technological advances and, moreover, because it will lead to lower prices. All that, we are assured, will be more easily attained in a free and competitive market. It has been done in a number of different areas but, unfortunately, the postal sector has remained the one major exception until now. It can hardly be because customers are satisfied. We are all familiar with the much-criticised price hikes, and delayed deliveries are a constant topic of discussion. If we really want a functioning internal market, we cannot go on constantly making an exception of the postal services.
A number of countries have been in the forefront of introducing more competitive postal services. The Netherlands, Finland and Sweden have travelled furthest along this road. During the 1990s, they were able to show the benefits that could be achieved. Moreover, Sweden has introduced the changes gradually in a climate of political consensus. The process should be allowed to continue and be given the necessary encouragement. Experience has shown that the old monopolies cannot provide the type of efficient service which, as customers, we are all entitled to expect.
Prior to this discussion, a letter was sent out by supporters of the old monopolies. They hold up Sweden as a warning, which might be appropriate in certain instances, but not as regards postal services. It is alleged in a circular that the price of postage has gone up by 59 per cent since liberalisation in 1993. That is true as long as account is taken of the 20 per cent of the total postal services market where, in practice, there is still a monopoly, that is where the state is the only player. However, for the 80 per cent of services where there is a competitive market, prices have fallen. That shows that competition really is working. My conclusion is therefore: make sure that there is competition in the remaining 20 per cent of the market, too. It is against just such a background that more and more people are calling for ...
(The speaker is interrupted by Mr Markov) I thought I had the floor. Perhaps we can discuss this later on. However, I should like to affirm that it is exactly as I said, namely, that prices have fallen in areas where there is competition, whereas they have risen where there is still a monopoly. That is usually the case. That is why I should now like to see a Commission that takes the necessary initiatives and sees to it that there is effective competition in the postal sector.
Mr Markov, in five or six minutes time, you will be allowed a few minutes to speak. I would be grateful if you would not interrupt other Members.
Mr President, there is a mystery. What happened to the Postal Services Directive that was passed on 15 December 1997? There has been a deafening silence from the Commission during the period between then and now. I am sorry it is Commissioner Monti who is here today. I am very fond of him. He is one of the more diligent and hard working commissioners. It is a pity I cannot say the same for some of his other colleagues.
There has, over this period, been no real progress on the Postal Services Directive. Commissioner Monti stated that part of the reason for this was the organisation and reallocation of duties. That has only happened recently. For over a year the old Commission could have done some work on this. We really have not progressed very far.
However, since Commissioner Monti is here, I would like him to take a message back to Commissioner Bolkestein telling him what the Postal Services Directive was about. It was about gradual liberalisation; it was about a guaranteed universal service at an affordable price; it was about direct mail and cross-border mail remaining in the reserved sector. These issues were fundamental in that report and they should be fundamental in any forthcoming directive.
The postal service is not just for Christmas. It is for life. In the area in Scotland I come from it is much more than just a postal service. It is about keeping communities together. The postal service is also the bus service. The postal service is also the social service. The postal service is also the doctor. If we allow the postal services to drift into complete privatisation then we will lose all that and many of our local communities - we were voting earlier on tourism - will lose their tourist trade. We will cut them off.
The postal services are important. That message must be taken back from here today. The Commission must listen to it.
Mr President, we are in favour of liberalising the Union' s postal services. This should first of all stand for better service. This is the intention and it must be the ultimate goal.
Liberalisation began because there was doubt regarding the structure of the postal services and the value of a monopoly. Is a monopoly flexible enough in a market where the customer' s requirements and the market situation can change very rapidly, because, for example, the use of electronic data carriers has increased dramatically? The question is, therefore: what are the demands that a monopoly or part of a service which is governed by a monopoly needs to meet?
Most Member States have been putting the brakes on, and I am pleased to note that, in my country, the new government has at long last completed something which should have been done a long time ago, and that the Belgian postal services and the Belgian government are now taking measures to ensure that the postal services are ready - at least partly ready - by 2003 to be able to stand up to the competition.
As you can see, as a new MEP, I am trying to get to grips with the dossier and I must admit that I have great difficulty doing so. I have found a number of studies which were commissioned by the European Commission at the time, and I am also coming across documents from Post-Europe which claims that these studies are inaccurate and that the basis on which these were carried out is incorrect. I think that the Commission could have been more pro-active on this score and could have also provided us with the studies which it had promised to give us and which we had requested. As far as I know, that has still not happened. I would therefore ask you, Commissioner, to help me in my task as a new Member. Like Mr Miller, I would welcome an explanation from you regarding the implementation of the 1997 directive within the next couple of months or weeks or, if at all possible, within the next couple of days.
My second point concerns the universal provision of services. What is happening on this score, how much does it cost, how does it work, how do you intend to organise it and what proposals do you have? I would welcome more concrete information on this. Apparently, the postal service is a very strong lobby and rightly so. There are hundreds of thousands of people who earn their living at the Post Office. Moreover - and Mr Miller has already pointed this out - it will surely not be the end of the world if the postman no longer comes round, even in my country, however densely populated it may be. But in Belgium too, there are a great number of people, older people for example, who only see one other person in the day and that is the postman. We should not overlook this fact: postal service is about more than just ferrying around letters and parcels.
The postal service is also extremely important to companies. A study has shown that 90% of the postal traffic is between companies and only 10% between individuals. What exactly do you intend to liberalise? I would like more information on this, because the key question is how you can better serve the customer using the existing services. There are postal companies which have a monopoly and are doing a reasonably good job. We need to protect this type of arrangement and denounce other things.
Mr President, Commissioner, this morning on French national radio, I heard that liberalisation of the French postal service was now only a matter of days or hours away and that it was irreparable, like the developments with our neighbours in Sweden, the Netherlands and Germany. This concerns us deeply and that is why we requested this debate today.
The Commission is committed to a universal postal service, as the European Parliament has shown on several occasions, the postal service is actually, as some speakers have already mentioned, a key factor in social and territorial cohesion. In this connection I should like to ask one of our Swedish MEPs for an opinion of the study which has been carried out and which shows that in fact in the most remote areas of Sweden the postal service was rather poor in terms of distribution. That is not the sort of postal service that we want.
The economic value of the postal service was recognised by the Treaty of Amsterdam and we consider that it goes far beyond the distribution of mail. It is the service which remains closest to the citizens and which we call a 'public service' , which makes it possible for everyone resident within European territory to receive the service, and this entitlement must remain an acquired right, an acquis communautaire.
The matter of the European Union' s recognition of a high-quality postal service, available to all, remains valid today, and we are increasingly concerned. That is why today we are asking not to have any nasty surprises in the Committee on Regional Policy, Transport and Tourism come Monday. Let us point out that Parliament' s positions were clearly defined and that the Group of the Greens/European Free Alliance supported them. This resolution of 14 January 1999 required that, prior to undertaking any liberalisation of this key sector, involving 1.7 million employees after all, the Commission should provide impact studies for this liberalisation. Well, we are not convinced that the studies currently available make it possible to implement this liberalisation right now and we are concerned because it is well known that liberalisation without impact studies would cause thousands of job losses, something we certainly do not want.
We value our public service, our universal postal service, because we know, and here too we are acting as representatives of the citizens, that the citizens value this service and the Commission undertook, during Mr Bolkestein' s hearing, to maintain this universal service throughout the European Union. I shall not repeat all the various statements he made at his hearing, I think we all still remember them.
We further maintain that we are waiting for this proper evaluation before any definitive decision, as stipulated in the directive and the revision of the 1997 directive. We shall not accept a date for the liberalisation of all activities in the postal sector until the Commission has offered us a guarantee that the universal service will be integrated into this directive and that the public postal service will be maintained in the States which consider this service essential to the citizen.
Mr President, I share the view that we need to make more progress from the point of view of efficiency and the analysis of the cost-effectiveness of the services offered.
But as an entrepreneur myself, I really cannot understand why it is always assumed this can only be done under the headings of "privatisation" and "liberalisation"! Or perhaps people are not concerned with creating the same conditions of access to the postal services for all, but are thinking only of the capital employment conditions for companies in large conglomerations. Members should however represent all the citizens, which means it is their duty to think not in terms of business management but in terms of the national economy.
In practice that means the following for the postal services: firstly, priority must be given to employment. I have nothing against liberalisation and privatisation, but the premises must be right.
Secondly, we must guarantee that the citizens are not faced with reduced postal services. Examples in Germany and Sweden show that this certainly is a risk. Mr Stenmarck, Sweden is the only country in which prices rose far higher after liberalisation than in all the other Member States of the European Union. So that is another potential effect and one that we must prevent.
Thirdly, it is vital to have, first of all, a universal postal service at an affordable price for all citizens, wherever they may be; secondly, to have a uniform price for all Member States; and thirdly, to have daily mail deliveries and collections on working days. On the question of the cost-effectiveness of the various postage weights, it is worth considering further price cuts; but that is what the postal administration itself is saying. We do not have to adhere to a weight of over 300g when the analysis shows that we need to ensure a minimum weight of 150g to make it at all worthwhile.
In that respect I believe it was right and important to hold this debate today, to make Mr Bolkestein aware of Parliament' s position and allow him to take certain aspects into account from the outset.
Mr President, the 1997 directive, issued on 21 January 1998, which undertook the partial liberalisation of postal services in Europe, envisaged a revision at a later date, in a rather convoluted manner, indeed, since it was to be dealt with in a Commission proposal by the end of 1998, then decided by 1 January 2000, to come into force finally by 1 January 2003. Well, for the time being, the revision has not got off the starting block. The two initial phases were not observed which, logically, ought to compromise the third.
My first question is this: surely the scheduled time limits were too short in any case? Apparently, they were. It is really not possible to see how the Commission could by the end of 1998, as stipulated by Article 7 of the directive, have evaluated the effects of a text which came into force in February of the same year. Moreover, the Commission was also not able to provide the implementation report which, according to Article 23, it was to submit by 31 December 2000.
Should we complain about this delay? We do not think so. If the Commission actually did have convincing evidence in support of taking liberalisation forwards, no one doubts that it would present it without delay. For its part, the European Parliament, which had fought hard to ensure that the 1997 directive was balanced and respected the requirements of a universal public service, is rather satisfied to see that the compromise it obtained then is proving to be tenable. In these circumstances, it is quite reasonable for this House to express concern today, asking an oral question which urges the Commission to show the definite and unquestionable feasibility studies which to date no one has seen.
What are the scenarios for development and the potential risks? The main risk is that the Commission, without adequate justification, might upset the balance which exists now by proposing to go swiftly on to a second phase of liberalisation which would, in some countries, throw off balance the funding of the universal postal service, making it unmanageable. Today, following the 1997 compromise, Member States can give public monopolies responsibility for the postal service involving mail and parcels whose distribution cost is less than five times the basic tariff, with a weight of less than 350 grammes. It may be supposed, for example, as Commissioner Bolkestein gave us to understand during his hearing on 6 September last year, that the Commission might propose reducing these limits to 50 grams and two and a half times the basic tariff. This solution would not, in our opinion, be a fair one and indeed the Commission would have no irrefutable figures to support it. But, unfortunately, we are aware since Seattle that the Commission has no need of a proper assessment of the previous stage before proposing that we go rapidly on to the next stage.
The second scenario, which we prefer: to defer the revision and maintain the current situation until such time as we do actually have a proper, detailed objective study of the effects of the 1997 directive. In saying that, we are not seeking to protect monopolies whose pernicious effects we are already familiar with, but we wish to be certain that it is possible to combine the gradual evolution of the organisations with maintaining the key principles of public service.
Finally, the Union for a Europe of Nations Group wonders if the idea of foisting unified management rules on the postal services of the fifteen Member States might not be, essentially, flawed. In France, for example, the unequal distribution of the population over a vast territorial area makes the obligation to provide a public service absolutely indispensable in mail distribution if one wishes to maintain the equality of citizens and social cohesion. But other countries, in other situations, may have alternative analyses. In our opinion, each one must be free to make its own organisational choices.
In fact, Article 86 of the EC Treaty, formerly Article 90, stipulates that services of general economic interest are subject to the rules on competition only insofar as the application of such rules does not obstruct the performance of the particular tasks assigned to them. But who defines these tasks? Who established the limit beyond which this public service mission is compromised? Our answer is clear: it is not the Commission nor even the Council or the European Parliament, but the people of each Member State by democratic procedures. To wish to proceed in any other way would be to distort the spirit of our institutions.
Mr President, we are currently in the first phase of transposition of Directive 97/67/CE on postal services and I am terribly afraid that a new phase of liberalisation might be reflected in a significant reduction in the public service offered. During Mr Bolkestein' s hearing, my colleague Véronique Mathieu asked for an undertaking "that any new proposals, once these are known, should be the subject of impact studies to determine the implications of this liberalisation programme before these provisions are adopted." What has become of it? Do we have the results of this impact study? As you know, we members of the EDD Group, are in favour, along with others, of rural life, maintaining employment, and social cohesion in rural areas, a cohesion reinforced by high quality universal public service.
Most assuredly I would like to be able to say that the examples I observe every day in my own country and in my own region, a very rural one, convince me that we can safely proceed to a new phase of liberalisation. Unfortunately, this is not the case and currently, by merging the start of the application of the European directive and the application of the 35-hour law, which is purely French, but also by changing the working time criteria, such as the 1 700 objects per hour to be handled per workstation as opposed to 1 400, as previously, in our rural areas we can observe either a reduction in public opening hours or a threat that some post offices will be closed. This is already an intolerable withdrawal of the public service. I have here the local paper for my municipality, which reads, "The manager of the post office wishes to inform the local population that as of 3 January 2000" - you can see how topical this is - "the last collection will take place at 3.45 p.m. instead of at 4.30 p.m. as at present."
So you can appreciate why I am afraid of a phase of extensive liberalisation, and a package of measures which will entail a new wave of depopulation. As you know, in our country, each village has its own local post office or at least a post box, with a collection every day. The postman is not just a simple mail distribution operative but also the only social link with the local residents. So he delivers money too, and sometimes even medicines, thus making it possible for isolated elderly people to be supported in living at home. If postal services are liberalised in a poorly regulated way, more post offices will be closed, in the name of this infamous profitability, which is often the cause of rural regression.
Once again, Europe is distancing itself from its poorest and most vulnerable inhabitants. They will be told that they are too expensive, without drawing any comparison with other social services such as police and health services but also sports and cultural services, where lack of profitability is scarcely admitted in urban areas. Everyone is free to choose their lifestyle. They should be able to do so without compromising their equal opportunities and equal treatment. In sport the saying goes, "Do not change a winning team." Why should we wish to change a system which is satisfactory? The universal service will be able to fulfil its social mission only if it retains an area of monopoly enabling it to balance its budget.
We cannot afford to make a mistake, for we know for a fact that we shall not be able to turn the clock back and that in the event of an imbalance, the firm will know how to tackle it: jobs will be lost, services will be reduced, the dead wood will be removed and we already know which areas will be considered dead wood. We are told we should change the limit from 350 grammes to 150 grammes, or even 50 grammes. So be it. But the 200 grammes that make up the difference will be seized upon by many private and therefore profitable bodies. So, once again, why not leave things as they are and allow the public service to fund itself and to guarantee the annual excess cost of its operations in the public interest, valued in France, by Senator Larcher, as it happens, at FF 8 billion?
If revenue is lost, then public interest operations will be revised and cut, and again it is in rural areas that the most swingeing cuts will be made. What we should do now, I feel, is wait, particularly until we know the economic and social impact of one phase of liberalisation before taking the risk of destabilising an entire section of our universal public service, which many of our fellow citizens still value highly.
Mr President, I am one of those who agree that it is appropriate that this particular service should be regulated at European level. If people are to be free to provide services across borders it is only fair and reasonable that we should have European regulations to govern it. In Ireland some services are provided by companies from outside Ireland, for example, English companies certainly operate there. But this directive has never been transposed into national law.
It is the job of the Commission to ensure that national governments take account of their legal obligations under European law and transpose European directives. That has not been done in Ireland although a certain liberalisation has taken place and has not been impeded by the national government. A small segment of our market has been taken over by private operators. But the need for common legislation is underlined by the fact that in the Netherlands they have liberalised, in Germany they have not, yet German companies which enjoy the protection of national law seek to take market share in the Netherlands. This is another example of the importance of moving forward with common legislation and ensuring that it is put into effect throughout the Union.
I come from a rural area. I support the principle of liberalising and the right of everybody to compete and I recognise the benefits that common regulation and liberalisation has brought over the years. For example it has enabled us to fly from peripheral parts of the European Union to the centre for a fraction of the cost of 20 years ago. I remember when people came into this House lobbying us in the national interest not to allow this liberalisation. We allowed it and the result is that our young people can travel and broaden their education. Our older people, even though on social welfare, can enjoy the benefits of travel. So liberalisation has taken a lot of parasites off our back in many areas and enabled many people to enjoy higher standards of living.
On the other hand this is not a free market without limits and if you come from a rural area you recognise that some services in the free market situation cannot and will not be provided. So, the Commission, in bringing forward their new proposals, must remember those sparsely populated rural areas and not put anything in this legislation which will deprive those areas of the opportunities of having those services. In rural areas, for many years, even before the Irish Free State came into existence, we sometimes had this service of a post office. Today, it is probably the only public service in many remote areas and people are concerned that European legislation will eventually make it difficult to maintain it.
I want to underline the fact that the existing legislation protects rather than threatens the right of every citizen in every remote area to have this service. But complaints are made by private individuals about social welfare being paid in the post offices in Ireland. I want the Commission to recognise that this is a necessary social service. It should go hand in hand with our postal services in rural areas. We must implement what the directive insists on, that the postal service is available to everybody.
Mr President, Commissioner, besides the fact that the postal services doubtless play an extremely important part in providing employment, they are very helpful in the effort to achieve the cohesion we all want so much and which is a basic reason for the European Union' s existence.
As is known, the Commission should already, before the end of 1998, have tabled new proposals for a revision of the Postal Services Directive 97/67, guaranteeing the continued provision of a universal service, securing its economic viability, and regulating the gradual liberalisation of the postal services market while taking into account the consequences of this for all those involved, including postal workers and customers. To that end, the Commission has commissioned studies on the cost of universal services, the consequences of liberalising cross-border mail and direct mail, the consequences of reducing weight and cost limits in the reserved sector, the consequences of liberalising the other phases of the postal process, excluding distribution, and an overall appraisal of the results of those studies.
Mr President, we are therefore wondering, and we ask the Commission - although, of course, Mr Bolkestein is not here, but Mr Monti is a man of many parts and I think he may have a view on this: should those studies not examine the economic and social impact of the various liberalisation scenarios envisaged on each, and I repeat, on each one of the European Union' s Member States? The postal services in Greece, Great Britain, the Netherlands or Belgium are, of course, all different. With liberalisation, how will it be possible for the universal postal service to be funded and to operate correctly in a country such as my own, Greece, with its particular geographical features and its numerous, small but inhabited islands? How can a universal service provider in my country survive with the liberalisation of cross-border mail which amounts to approximately 25%, as opposed to less than 5% in other countries? How are we to deal with the transfer of the national post office' s business abroad? We have just heard Mr McCartin on the subject. It will most certainly be necessary, we say, because of the technological developments that simplify this transfer and thereby make it more profitable, to determine the further gradual and controlled liberalisation by setting weight and price limits. But what will those limits be? Are we naively to grant 'freelance' enterprises the right to operate selectively and therefore circumvent the weight limit very easily since the content of letters cannot, of course, be checked?
In any event, we ask the Commission to lay its cards on the table and put forward its proposals, having examined the ultimate foreseeable development of the matter from every aspect and for all the Member States.
It is self-evident that liberalisation is not an end in itself, but only a means towards improving services.
Mr President, Commissioner, ladies and gentlemen, the planned liberalisation of the traditional national postal services raises the inevitable question as to what the postal services will consider their core business to be in the future. In other words, what will the postal services be prepared to do themselves, what will they want to do together in international cooperation and what will they no longer provide? This question should be answered in light of the fact that the age-old monopoly has de facto been undermined by all kinds of courier companies and by technological developments, such as fax and e-mail.
But then again, the central theme of the liberalisation of the postal services is employment. Past experiences have sufficiently shown that early retirement schemes and voluntary redundancy schemes often have an undesired effect. I would remind you of the fact that the Belgian telephone company had to recall employees who had been sent into retirement in order to prevent too much know-how and expertise from disappearing from the company.
Once again, the point of discussion in the liberalisation of the postal services will no doubt be a reduction in the workforce. One should, however, be very aware of the fact that if people are encouraged to apply for voluntary redundancy, the company will primarily lose those people who already work under pressure or who can easily find employment elsewhere, in other words, they are often the people which the company in question needs. In my opinion, it would be a sign of well-thought-out human resource management if the Commission were to share a number of these concerns, so as to ensure that a sensitive sector such as the postal service is liberalised with minimum impact on social conditions.
Mr President, postal services and post offices seem to be very topical in Parliament at the moment and rightly so, given their importance. Only last week, in the UK parliament at Westminster the newly-elected MP from our European Free Alliance partners, Plaid Cymru, the party of Wales, made his maiden speech on that subject.
The Scottish parliament too recently had a debate with particular reference to the role which post offices, especially in rural areas, play in service provision and the sustainability of rural communities. Liberalisation is not the only potential threat to post office services. Post office outlets in Scotland, as we have heard, handle much more than just mail delivery. Traditionally they have been used by governments and some local authorities as an agency for the payment of state pensions and other benefits as well as a local collection centre for house rents, local taxes and so on. But as the modernisation of public financial systems leads to more and more electronic cash movements straight to and from bank accounts, so the viability of rural post offices is being threatened.
If a rural post office closes, usually with the only local shop attached, then a major threat to community sustainability and to social inclusion can result. Instead of allowing post office outlets to be undermined by liberalisation or by the modernisation of systems, governments, and the Commission too, should be encouraging and supporting the extensive network of post office outlets and viewing these as an asset which can be built upon, providing public information and services from a location which is convenient for residents.
Mr President, the task of the post office is to ensure that, every day, the post is delivered everywhere, be it in the city or in remote, rural areas, at the same tariff. For 150 years, the postal services have been a public affair and, as such, just like public transport and the power supply, a core task of the national governments. Such recognisable and useful core tasks give the electorate a reason to vote. They are much less interested in a government which takes no interest in these affairs.
I once heard a Christian Democratic politician make the following comment in a Dutch village: "The postal service belongs to us all; taking it away from us is tantamount to theft" . The existing postal companies no longer fall under democratic control and room is being made for competitors. The newcomers are only interested in those parts of the work that generate high profits at low cost and low prices. They can be the cheapest for a while only by means of a drop in quality for their customers and employees.
Such companies have always been around, but they used to be banned, whereas these days they are being heralded as progress. The end result will be that existing companies will also be forced into bad practices. They will get their workforce to do more work at lower wages. They will often do fewer home deliveries, charge more for retaining post during the holidays, close down a large number of the post office branches and, ultimately, the tariffs for the individual will sharply increase, at which point the only parties which will stand to benefit from this type of practice will be companies which conclude collective agreements at a lower tariff.
It is time we stopped this trend. A fault confessed is half redressed. We are better off with one democratically controlled monopoly than the waste and chaos brought on by competition which cannot be controlled.
Mr President, ladies and gentlemen, people used to be summoned to demonstrations by letter or telegram; nowadays this is done by e-mail and via websites! Incidentally, many thanks to Mr Scharping, the Chairman of the European Social Democrats, for withdrawing the call to take part in demonstrations in Austria from his homepage and therefore not advising anarchists in favour of violent action to go to Vienna tomorrow.
It is clear that electronic mail, electronic commerce is going to become extremely important in the future. I also see this as offering special potential for the existing postal service. We know that until the year 2002 it will not be possible to fill some 1.2 million jobs in the field of electronic commerce because we do not have the skilled workers needed for this market. I believe that this opens up very extensive employment potential in the postal administration in particular, which can prepare its existing staff for this very interesting challenge by means of training and further training measures.
Of course the existing rural post offices also have a strategic advantage, because they are so densely distributed throughout Europe. Even the tiniest village has a post office and in future e-commerce will make far more use of the post because many people will order goods by e-mail and through websites and also send bills and so forth by that means. That is why the physical handling of these transactions will also become increasingly important. The collection, sorting, transportation and delivery of mail will take on an entirely new dimension. I believe that in future we must seize this opportunity.
As politicians we must devote special attention to defending consumer interests. We want our consumers to obtain as much as possible for the wages they are paid. That faces us with the very important challenge of offering the consumers cheaper postal services. We should take a look - thinking also of benchmarking - at what the consumer currently pays for an employee in the existing postal services and what he pays for an employee in the private sector. This transparency is also very important for the unions, for how can a union official who has to represent his members in a private company compete with a union official who has to represent his members in the postal service? I think it is important for the unions too to operate under uniform economic and social framework conditions so as to achieve the best results for their members on a basis of justice, fairness and solidarity.
But I also believe that in future we will have to make the universal service sufficiently attractive. We should define the universal service precisely, establish efficiency criteria and then issue invitations to tender. In rural areas where we have real fears that these services really can no longer be cost-effective, I believe the decision should be taken by a regulator who can lay down fair and decent tendering conditions, so that all the market forces, and of course the existing postal services too, can compete here and so that we can pursue the best and most efficient consumer strategies.
I believe we must avoid further subsidies and should try to ensure that the private supplier and the consumer benefit from the new system.
Mr President, Commissioner, ladies and gentlemen, postal services, just like any European public service, contribute to the social cohesion of Community territory under the terms of Article 16 of the Treaty of Amsterdam. By equalising tariffs, i.e. treating citizens and economic operators on a basis of strict equality with regard to the cost of the service, by meeting the obligation to provide a universal service, while complying with the requirement for quality of service, postal services reflect the concern which we must have to ensure equality between different regions and the people resident in them.
They also play a major role in maintaining links between people. As has been pointed out here on many occasions, is the postman not in fact the last point of contact in depopulated districts or divided communities, whether these are areas that are isolated geographically or the problem districts in our towns and cities? Let me cite the example of the initiative of the French postal service, which decided, for instance, to make interpreters and writers available to the public in post offices in problem urban areas.
Without even mentioning the jobs in related sectors, European public postal services today employ one and a half million operatives whose futures are clearly threatened by the spectre of radical, untrammelled liberalisation.
The European Parliament was confident of reconciling openness to competition with the obligation to provide a universal service in a manner which safeguards jobs. We may congratulate ourselves on this, but we intend that this should continue and this is the reason why one can only deplore the fact that the European Parliament is today being excluded from the main decision-making process which will determine the fate of the postal sector in Europe. Indeed it is regrettable that to date - as the resolution we are debating points out - the Commission has not taken account of the resolution of 14 January 1999. That resolution called for the European Parliament to be involved in drawing up the planned measures and urged that the reliability of impact studies regarding liberalisation should be improved. These impact studies are necessary in order to assess the effects of any untrammelled liberalisation, not just on the economic organisation of the market, but also in terms of its human and social aspects. The delays in the Commission' s work will inevitably have a knock-on effect on the proposed timetable and the deadline of 2003 must certainly be called into question.
By defining a sector reserved for public postal services, on the basis of weight and price limits, the postal service directive would clear the way for controlled liberalisation in phases. The sudden reduction of these limits poses a threat to the balance between the obligation to provide a public service and economic viability for postal services.
Against a background of globalisation, where the rationale of profitability and profit is coming increasingly into conflict with the wish to achieve both a balance between regions and social cohesion, we must here, as a matter of urgency, reiterate our commitment to European public service, whether it be, today, the postal service or, tomorrow, the rail service or, the day after that, the health service.
Mr President, I rise as other Scottish Members of this House, representatives of Scotland, to protest against anything that lead to a decline in the quality of rural life in remote parts.
The postal service and the post office are a vital feature of life in rural communities throughout Europe and not least in Scotland. It would be a disaster if action were deliberately, or even inadvertently, taken which had the effect of damaging that. I do not believe that it is anybody' s intention to do so. I do not believe that the Commission has set out to make war upon the islands of Scotland or Greece. But they might accidentally do great damage. The point is to determine at what speed and by what methods the gradual liberalisation of the postal services should take place. If too low a limit were set for the continuing monopoly right of the postal service, it would become uneconomical to maintain in the outlying areas universality of service at what would remain an affordable rate. The critical thing is to balance universality and affordability.
The message that is coming very clearly from all sides of the House to the Commission today is that the Commission should tread warily. The Commission should not, for example, take a stepwise jump from 350 grammes to, as some have suggested, as low as 50 grammes. On the contrary, it should proceed cautiously. I imagine anything less than 150 grammes would be extremely unwise in these circumstances.
The solidarity and cohesion of people all over Europe depend on the thought that you can post a letter anywhere and it will be delivered anywhere else, at an affordable stamp price. Stand by universality and affordability!
Mr President, the only way to guarantee a high-quality universal postal service is to keep this as a public service. A universal service offering high-quality postal services at affordable prices throughout the country forms the basis for the operation of the whole postal system and must lead to a uniform nationwide tariff.
This service must therefore be kept public. This is the only way to guarantee that the network, from collection to distribution, will be a comprehensive network which cannot be broken up or used only in part and according to the convenience of postal service operators.
However, further to the directive on common rules for Community postal services, the Commission has undertaken studies which have not been forwarded to the European Parliament. We are therefore unaware of the impacts of the directive' s application on either the level of service provided to the people or the current European postal operators in terms of both economics and employment.
In our opinion, the whole process of applying this directive must therefore be halted, including its timetable. Any change to the current situation must be preceded by a rigorous study of its various implications, with the objective always being to guarantee a high-quality public service and to retain the current public operators and existing jobs.
Mr President, ladies and gentlemen, I want to support this proposal on principle while asking right at the outset whether the previous speaker' s statement that on the one hand we need an innovative and highly effective and competitive service while on the other hand this service should be a public service, is not a contradiction in terms.
I think ours is a different approach! European policy has liberalised monopoly markets - energy, telecommunications and air transport - and the target, the focus, was always the consumer. The aim was simply to offer a better service and also to put the emphasis on the user in liberalising the postal services. I think the consumer can decide for himself and define in advance what he needs. He does not need a government to do so, or a parliament, nor does he need a Commission to do so!
The postal market is limping along behind and, sadly, we have wasted valuable time here. I believe we should give the postal service a chance to adapt to new trends. I am thinking here of the very sound words of Mr Rübig, who also talked about e-commerce. That will develop very quickly and present the various undertakings in our society with new challenges; we will have to adapt very flexibly and rapidly to these challenges.
I believe a liberalised market will speed up this process more than a less liberalised market. It also offers some prospect of conveying a positive picture of European policy. We should seize that opportunity, for the citizen keeps asking, why do we have Europe? These are areas where the citizen can see and understand the benefit of Europe.
I am glad Mr Monti, the Commissioner for competition, is here today in person, for he is pursuing an excellent policy. And here I want to turn to an area where in my view - and this is a point also made in this debate - Parliament and the Commission must consider where to draw limits to competition. We are in favour of competition as a component of the social market economy, and of course we are also in favour of it because we want this economic system to be as successful as possible.
Yet I believe that, as this debate has shown, we have to discuss the limits to competition in some areas. So I would ask you to give an impetus in that direction, together with Parliament. I have mentioned the example of social services before: nowadays we can reduce everything to attracting the customer, including the pensioner in an old people' s home, and the question is whether we want to subject all that to competition, whether that is the right course. I believe we should use this legislative term to determine the limits, the positive aspects of competition. For competition is not an end in itself; it is there to serve of the citizen, the consumer, which is why we should consider the areas in which we do not want it.
Mr President, liberalising postal services could increase competitiveness in the postal sector and guarantee cheaper and more flexible services for the public; it could also address the challenges brought by modern technology. I emphasise the word 'could' , and that is if it is done well and with care. Wrongly done, the threatening images that have been described here will certainly become a reality. Social problems will increase, interregional disparities will grow, and competition will occur only in those areas where the economy is strongest, areas where there are more people and, especially, more businesses. On the other hand, the losers will be the remote areas and their inhabitants, and the people that will not benefit from the new services.
Before we decide whether to liberalise postal services, there should be much more discussion about how we can make the present services more flexible and more customer-friendly, and how funding systems can facilitate the investments called for by the new technology. I think this policy has been reasonably successful in Finland, as testified by the present public system. I think, however, that common rules have to be applied to this sector, so that we do not find ourselves at some stage somewhere out in the Wild West, or even the Wild East. We need rules in common based on equality and the principle of a public service.
Mr President, a precise assessment of the effects of the first directive is the least we can ask for when approaching the future of the public postal service. It would be obscene to wish to settle the fate of hundreds of thousands of postal workers, millions of service users, in a great rush.
But, despite the unfavourable opinion of ten European postal services, a form of unacknowledged privatisation is brewing in the corridors of the Commission. By lowering the price/weight threshold reserved for public postal services and by liberalising mailshots or cross-border post, the second directive may offer the most profitable sectors to the competitive sector. Postal services may then keep whatever does not whet the appetite of the private operators.
Whether total or partial, privatisation will only make an already dismal situation worse. Just the example of the privatisation of British rail services should suffice to prove the extent to which opting for maximum profit is antipathetic to maintaining a socially useful service.
Instead of fighting amongst themselves, public postal services should cooperate, take staff on and guarantee decent, stable working conditions, while meeting the needs of service users in terms of both post delivery and savings bank services.
Mr President, today' s debate comes under the sign of the snail, not because I ate such excellent snails here in Strasbourg yesterday but because the snail is a symbol of slow progress. One example of this slow progress is the way the Commission is proceeding. This study is taking far too long and we feel it is important to speed up the pace at last. I am most grateful to the Commissioner for his plain talking today and I would ask the Commission to force the pace now. Today' s debate makes it quite clear that Parliament wants more emphasis on speed, not speed at the expense of quality, but then slowness alone does not mean quality either.
This brings me to my second point, namely the snail as symbol of our postal services. What has happened over the past 200 years is that the time it takes for a letter to go from Munich to Brussels has increased fivefold. Letters to Strasbourg arrive there a bit sooner, but it still takes far too long. That means that since the days of mail-coaches and taxis, we have seen a steady decline in the quality of services. It may be true, as was said here, that today we have new possibilities, e.g. electronic possibilities such as e-mail, but on the other hand we must realise that as ever the ordinary letter continues to play a very, very important role and that, in particular, young families, the elderly and many others continue to rely very heavily on conventional mail.
So I believe that in relation to conventional mail we must do what Mr Radwan described in such excellent terms, namely encourage competition on the one hand and on the other, define the limits. But what we have often seen in recent years was the very opposite! By embarking on the kind of pseudo and partial privatisations we have also witnessed in Germany, we have combined the drawbacks of the state monopoly with the drawbacks of privatisation, which is really not the purpose of the whole exercise!
Some speakers have referred to the social importance of the postman. Let me add to that, the importance of the post offices. They have referred to rural and sparsely populated areas. I come from Munich, a very densely populated urban conglomeration, but we have the same problem there. One urban district post office after another is being closed down. We have a disproportionately large number of old people in these large cities, who are becoming increasingly lonely with the decline in the number of retail shops. That is why we must define certain minimum standards here too and realise that it is important to provide the necessary services for the people. For if there is only one letter box left in the inner city of Munich where the mail is collected again in the evening, that reflects a rapid decline in quality, while at the same time prices are sometimes rising, which is something else we must note.
So, yes to liberalisation, but let us also think about the limits to liberalisation, rapidly create reasonable conditions in Europe and submit the appropriate study to the Commission. I would hope that in future the symbol of European postal policy will no longer be the snail but that our post will finally be dispatched post-haste. That is a term that harks back to the time when the post was still the symbol of speed.
Like Mr Radwan, I am glad that Commissioner Monti is here rather than Commissioner Bolkestein because I believe that he can explain to us certain aspects relating to competition.
I do not know if Mr Monti is aware of the judgement of the Court of Justice of the European Communities of last week, 10 February, which recognised the possibility of the German postal service being in a dominant position as a result of its holding a postal monopoly.
Competition policy will no doubt have to be applied to this sector before the coming liberalisation - before 1 January 2003 - because at the moment the tendency is to divert mail via countries with lower postage rates. This has consequences for free competition between the different postal administrations.
In the event that liberalisation is brought about throughout the European Union, what consequences would that have for free competition? For the moment, it appears that, in the only country where liberalisation has taken place - Sweden - there has been a 59% increase in the price of postal services. We do not know what will happen in each of the countries where liberalisation is going to take place. It is likely that postal liberalisation will lead to greater cost differences between countries, which will no doubt have implications for competition, which will not only affect the cost of the postal service but also the establishment of installations. For example, there are currently companies which set up in Holland because the postal charges are lower than in Germany and the same may happen in the future.
I therefore wonder whether the Commission' s package on postal liberalisation will include the preservation of free competition, because it is very possible that - as has happened in most sectors in the Community today - it will lead to concentrations of large companies which will cancel out the benefits of this theoretical liberalisation. At the moment, in services which are not theoretically liberalised - as is the case with national postal services - there is a basic form of liberalisation, which is agreed within the framework of the Universal Postal Union, allowing for lower tariffs. In a service which is theoretically liberalised, free competition may disappear as a result of the concentration of the service amongst large companies abusing their dominant position, agreements between companies and other similar circumstances.
I would therefore advise Commissioner Monti to deal with the issue of postal liberalisation, taking strict account of free competition, because I believe that this will probably become a very worrying issue in the future. My prediction is that the liberalised postal services will probably be much less competitive than the current public postal services.
Mr President, the postal service is not a normal service provider like a hairdresser' s or a fitness centre. For us in Finland, a sparsely populated country, a visit to the post office is a social event. In the world of networking, the mail service is the most democratic of all networks. It creates and maintains interpersonal relationships. The common market in postal services will be created on the terms of the marketeers. For us in the north it will mean that the EU will be destroying the social infrastructure. Commissioner Monti, the principle of competition cannot be applied to interpersonal relationships: postal services must be improved, not run down. Only a public mail service can guarantee that information technology is within everyone' s reach in society. The post office is democracy. It is better suited to handling such matters than telecommunications companies. Telecommunications costs have risen as a consequence of companies being bought and sold and marketing costs accounting for more than 50% of companies' turnover. Democratic investments have to be made to preserve a democratic post office.
It is particularly appropriate that Mr Monti is responding to this debate because the great conundrum with postal services is how to square an open market and free and fair competition with providing a service which is universally available to all, even in the remotest and least inhabited region of the European Union.
In the hills and glens of Scotland and the rural borders and central belt, on the beautiful but fragile islands of the Hebrides, Orkney and Shetland, there is real concern at possibly losing this essential service. Yet we all know that service quality can only improve if postal services, like all service industries, are given the financial and management freedom of the private sector and the spur of open, even international, competition.
I would suggest that there is a solution. It is already employed widely in the transport sector. Air routes, ferry routes, train routes, bus routes, within and to these remoter areas are put out to tender. The bidder who offers to provide the specific service at a specific quality level and at the lowest subsidy level gets the contract. Let us call this a negative tender franchise. This permits desirable competition in providing these services under a publicly-supported but fully transparent franchise system. Why could not mail collection and delivery in a certain region be put to negative tender in this manner? The lowest subsidy would win the franchise for a certain period of time. Why could not the sub-post office in a remote village also be put out to this sort of negative tender? It would therefore be up to the appropriate democratically accountable government body, local, regional or national - probably under overall EU supervision - to set the service criteria and the financial resources for meeting this particular social purpose. Otherwise the postal services can be left to all the demands and constraints of the marketplace.
Mr President, Commissioner, it is no coincidence that I am the fifth Member of this House from Scotland to rise to speak in this debate. That is a measure of the importance to us of our postal services.
Scotland as a country is larger than some Member States. It has many remote mainland communities accessible only by road, sometimes served poorly by public transport, sometimes not at all. Such communities rely for their survival on having local facilities, such as a school, a post office and a shop. It is on the last two that the elderly, in particular, depend. Often they are located together, each service being made more viable by the existence of the other.
Scotland also has many island communities, some of which can be reached by air but most of which depend on sea ferries. It has been calculated that the actual cost of carrying a letter from Edinburgh to the Central Highlands is about ten times that of carrying the same letter across London. And it is about four times the postage cost actually charged. The more remote the community, the greater the difference becomes. That is the measure of the problem.
It is not to oppose liberalisation to ask that it be done in a way that takes account of these factors and allows the continuation of a universal and affordable postal service. It is for all our remote and island communities, no matter where in the European Union they are situated, and not just for the people of Scotland, that I ask you to preserve the vital lifeline that their postal services provide.
. Mr President, I consider it a privilege that I am replacing my colleague, Commissioner Bolkestein, on the occasion of such a high-quality debate on postal services. I will try to respond to the debate on the basis of information provided by Commissioner Bolkestein. May I repeat that on Monday he will be available to the Committee on Regional Policy, Transport and Tourism of Parliament.
Some Members, like Mr Stenmarck, complain that there have been delays with the new proposal. Others believe that it is not so bad after all, if there is a slight pause after the first step of liberalisation. This is, for example, the position expressed by Mr Berthu. The Commission' s position is that the new proposal was delayed mainly owing to the internal problems of the Commission, of which I am sure Parliament is not totally unaware. But we feel that there is a legal obligation for a proposal to be made. It is Commissioner Bolkestein' s intention to present such a proposal to the Commission for adoption in the first half of this year. The scheduled date of 1 January 2003 for implementation of the next steps remains feasible. The proposal will take account of the studies undertaken and in particular look at such issues as universal service, to which I will come back in a second.
As regards the existing directive and its implementation, most Member States have taken the necessary legal measures to transpose the directive. A number of problems exist as regards the structure of the regulator and its independence. The implementation deadline for the Member States is January 2003. Further liberalisation will occur afterwards. In some areas competition is already taking place, as in the parcels sector and in the express services. The quality of services has, generally speaking, improved, in particular in regard to cross-border activity. The quality of services, which is so relevant to consumers, was a main concern of all speakers, some of whom, like Mr Rübig, were very explicit on this point.
The experiences in countries where liberalisation is more advanced such as Sweden, Finland and the Netherlands, prove that when liberalisation takes place in an orderly way, the quality of service may be raised as a result of higher-quality service requirements imposed by the national regulations and their follow-up. So this is not a selling-out of the service and of its quality. Frequently liberalisation leads to guaranteed standards and the on-going standardisation of the measurement of the quality of service also contributes, as these standards will better reflect actual performance. This will allow for meaningful bench-marking and improved customer orientation by the incumbent operator as a result of the combined pressure by regulators, competitors and customers. We can see in the incumbent operators, in public post offices, a change of culture that I believe nobody can consider negative if the current trend towards concentrating on customers' needs continues.
The concerns expressed in this Parliament this morning by honourable Members will be at the core of the activity of my colleague and of the Commission as a whole in the preparation of the further proposal. That proposal will fully take into account the need to ensure universality of service, the development of efficient safeguards for consumers, and the creation of a climate which would be favourable to new jobs - not to fewer jobs - in the framework of a progressive, gradual evolution.
The issue of universal service was mentioned by Mrs Isler Béguin, by Mr Miller, whom I thank for his personal message, and by many others. We are all aware of the extremely important aspect of social and structural cohesion, especially in the sparsely populated rural areas, one of which has been particularly strongly and overwhelmingly represented in the debate this morning. We believe that the universal service is a pillar and I am sure that my colleague will be able to provide reassurances to the appropriate parliamentary committee.
Mrs Gillig, but others like Mr Markov and Mr Ésclope, voiced concerns about employment. Experience in other sectors show a sort of U-curve pattern: a phase of reduction in employment starts just before liberalisation takes place, as, of course, the incumbent prepares itself to be competitive; then a second phase of steady employment, as new jobs in newcomer operators balance further potential employment reductions; finally, a third phase of net job creation, both in the incumbent and new operators as the benefits of liberalisation reach users and the market develops more quickly.
In the postal sector the first phase is already in progress, as the universal service providers have embarked on a process of modernisation. The new technologies and logistics rather than the process of postal liberalisation are the most important factors impacting on employment.
On the availability of the studies, - a point raised by Mr Staes and others - copies of each of the studies were handed to Parliament in September 1999. They have all been available on the Commission' s Internet website since August 1999 and the Commission is willing to provide copies to anybody who is interested.
The studies have been the object of some criticism, especially on the part of the public postal services. I am aware that all the studies launched experienced difficulty in collecting adequate data. This was no surprise, since the universal service operators do not always have the systems in place for detailed letter collection. Does that not say a lot about management ability? No single methodology for accessing the cost and financing of the universal service is accepted by all the parties. Nevertheless, Mr Bolkestein is convinced that the studies undertaken provide enough clarity and precision to form the basis of the decision-making process.
I finally come to three interventions about a subject I am supposed to know better than postal services, that is competition. Mr Purvis, I found your methodologically provocative remark about the tender interesting and certainly worth exploring. Mr Medina Ortega, I am as convinced as you are that we must be even more vigilant after liberalisation, because we do not want the disappearance of public monopolies to give rise, through unchecked concentration, to private operators. This applies both to the post and other sectors. If I can provide one example of this sort of vigilance, it is the case of Deutsche Post where, following complaints and an action before the court, the Commission initiated a formal state aid procedure in July. We have just received the reply of the German Government to the observations made. The state aid procedure covers the question of cross-subsidisation between monopoly letter services and commercial business parcel activities as well as the financing of Deutsche Post' s numerous recent acquisitions. I will not go into the details due to lack of time, but this is perhaps one illustration of the fact that the Commission does not stop its work as liberalisation progresses. In a sense this is where its work begins.
Finally, Mr Radwan, of course, there should be limits to competition and there are limits to competition. In particular, if we take the issue of competition and services of general interest, where a Member State defines a mission of public service, it is important to quantify the costs for discharging that mission and state aids that compensate for those costs are certainly not a violation of competition.
I would slightly disagree with the terminology you used when you said, Mr Radwan, that it is time for the needs of citizens to be taken into account rather than exclusively the need for competition. That concept I reject firmly, because competition is there for the citizens, and for them alone. Most companies hate competition. Competition is run and managed in the interest of the citizens, their economic interest and for their liberty. The examples of liberalisation and competition in air transport and in telephony services in Europe show that citizens have benefited from this.
I can only say again that Commissioner Bolkestein will be able to address all the concerns on Monday, in the appropriate committee, more competently and in much more detail.
Thank you very much, Commissioner.
Pursuant to Rule 42(5), I have received a motion for a resolution to close the present debate.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the resolution) EXPLANATIONS OF VOTE
We voted in favour of the resolution because we received a request to this effect from a French postal service trade union which was looking to obtain, in the event of a favourable vote, an additional time frame in which to defend employees.
This does not mean that we approve the entire contents, which are too vague and which leave out the main concern. The policy undertaken by the European institutions and by national governments, especially the French government, is a retrograde policy, counter to the interests of both the service users, i.e. the great majority of the population, and the postal service workers. Postal services must continue to be public services. All people, regardless of their location or social status, must have access to the postal service on an equal footing and subject to the same conditions. In organising the public service no consideration must be given to the idea of profitability, and private firms must not be authorised to amass private profits by carrying off the most profitable public service activities. Consequently, the post office and its equivalents in the various countries of Europe must keep their monopoly of this service.
In order to ensure that we have proper postal services on the European Union level, it is essential to put an end to the policy of closing down local post offices, reducing the number of deliveries and overworking postal staff. The post office and, more generally, all public services must, on the other hand, recruit additional staff. Such jobs are unquestionably useful, and creating an adequate number of them would reduce unemployment in Europe.
Mr President, personally I voted in favour of this resolution, because the essential thing is that the European Parliament should discuss the postal service and we should get away from the current ambiguous situation.
If we dismantle the public service, this would be very serious, and we wish to know what are the Commission' s intentions. Saying that the client will receive a better service at a lower cost is patently inaccurate. People who live a long way from civilisation will clearly not receive a better service or else they will then have to pay a great deal and some of them will not be in a position to do so.
Postal services do not provide simply a postal delivery service but also a social service. Occasionally for some people the postman is the only person they see all day. We can salute them, these postmen who, whatever the weather, sometimes walk for miles to be able to offer this service to everyone.
Dismantling the postal service, the local communication service, would be a serious mistake and we would be unable to maintain the principle of the equality of all citizens. Profitability at all costs means going against fraternity and against social cohesion.
Mr President, I voted for the resolution and should like to explain my motives.
Several speakers mentioned that the only person with whom many elderly people have any contact is the postman, particularly in mountain communities. I wholeheartedly agree. However, it also seems to me that the pensions of many elderly people are being reduced as a result of national budget constraints. In my own country, Italy, there are some 200 000 postal workers who cost the state approximately ITL 50 million a year per capita, or EUR 25 000, that is, a total cost of around EUR 5 million. Liberalisation of postal services would mean that the state could give each pensioner an extra ITL 10 million a year so that a million pensioners would see their pensions doubled. That should amply compensate them for forgoing their contact with the postman.
Mr President, I voted in favour of the resolution on European postal services with all the more satisfaction since it reiterates once again the position I have always defended in this House, which is the need for a high quality universal service, particularly ensuring this service in the least populated regions and rural regions, and there are some even in my small country, the Grand Duchy of Luxembourg.
In these regions but also in some districts of towns and cities, as Mr Posselt explained so clearly, post offices and postmen have an almost socio-cultural role, I might say, which goes beyond merely delivering mail. I know that this service is unprofitable. It would perhaps be less costly to make a fax or email available to isolated houses or villages.
In principle, I am in favour of abolishing public sector monopolies, whether in water, gas, electricity, telephone, satellite, cable or any other services. Nonetheless, liberalisation, which has a lot to offer to the consumer in terms of the price and the quality of the service, especially in the telephone sector, must cease as soon as the service provided becomes inadequate or disappears, when the firms profiting from liberalisation are not making money. If they cannot be obliged to provide what the state monopoly was able to guarantee, particularly thanks to its obligation to provide a universal service, then the public service must be protected.
I feel we can still afford to maintain a postal service, even if our post offices operate like businesses. They clearly have to make some effort so that they are no longer described as snail mail even if they cannot attain the speed of email.
. (FR) Here indeed is a sector which has highlighted the limitations and serious deficiencies of liberalisation. I am not, personally, a blinkered militant in favour of monopolies, whether public or private, but when I see the results achieved by private firms in this sector I am reinforced in my position as a defender of public service!
If liberalisation continues in this area too, then there is a great risk that one day we will see entire regions with no postal service. For who can believe for one moment that private firms, motivated only by profit, will continue to provide services in high-cost areas unless the costs are borne by the already disadvantaged inhabitants who are not, therefore, in a position to take advantage of the service.
I should add that today, at a time when Europe is revealing itself and is proving to be incapable of opposing the inclusion of Fascists in a government within the European Union, it is no longer acceptable to have an ultraliberalism which destroys public services foisted on us in the name of this same Europe.
I am a European and even a federalist. To achieve this I was ready and I am ready to make certain sacrifices, but not just anything! Most especially, I am no longer ready to accept the formation of a liberal single market if Europe is not at the same time capable of defending the values on which it is based and which, in the 1960s, made me a committed European!
President. Parliament has completed the agenda. The Minutes of this sitting will be submitted for approval by Parliament at the beginning of the next part-session.
Adjournment of the session
I declare the session of the European Parliament adjourned.
(The sitting was closed at 11.10 a.m.)